 

 

Case 1:17-cr-00038-GBD Document 54 Filed O7/26/21 Page 1of1

te “Ltt emgte e
Nas cect

SDS Sp

      

meee
= NMR

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

wee eee eee ee ew ee ee ee eee eee ee ee xX
UNITED STATES OF AMERICA,
-against-
ORDER
SHAWN KING,
17 Cr. 38 (GBD)
Defendant.
ee ee a a x

GEORGE B. DANIELS, District Judge:
The violation of supervised release hearing is adjourned from August 4, 2021 to September
7, 2021 at 10:30 a.m.

Dated: July 26, 2021
New York, New York
SO ORDERED.

Ca
fia, 6 Pri
EPR. DANIELS

I

TED STATES DISTRICT JUDGE

 
